Citation Nr: 1752088	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-39 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran had active duty service from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision in which the RO denied the Veteran's claim for service connection for residuals of a TBI. 

In April 2014, this matter was previously remanded for additional development and adjudication. The Board finds that there has been substantial compliance with its previous remand, and the matter is now properly before the Board for adjudication. See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remands this matter for the issuance of a supplemental statement of the case (SSOC). Additional and relevant evidence has been submitted to the claims file since the previous SSOC in July 2017. This additional relevant evidence includes a statement from the Veteran, submitted August 2017, and a statement from the Veteran's wife, submitted August 2017. In the Veteran's August 2017 statement, he specifically requests that this issue be readjudicated by the RO, stating, "if this issue is not resolved in my favor, please return to the BVA." Given that this new evidence pertains to the claim, and given that the Veteran requests consideration of the new evidence by the agency of original jurisdiction (AOJ) and has not waived such consideration by AOJ, the RO must consider this evidence and reevaluate the claim. Accordingly, the Board remands this matter for AOJ consideration of the additional evidence and the issuance of an SSOC.


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and/or private treatment records. Should such exist, associate them with the Veteran's electronic claims file.

2. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim with consideration of the evidence added to the electronic record since the last SSOC in July 2017. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

